Foster D. J.
I concur in the conclusion reached by the circuit judge that the demurrer to the bill should be sustained, but am not prepared to express an opinion on the construction of section 4, act of July 2,1864, or the powers conferred on the defendant company by that act. My judgment only extends to what appears in the bill. And under the provisions of the Pacific Eailroad act of 1862, and the powers and duties conferred and imposed thereby, I am of the opinion that this contract is ultra vires the defendant company and *12therefore void. Am further of the opinion that the provision in the contract for transmitting the private, social and family messages of the executive officers of the railroad company vitiates the contract and renders it illegal.